729 N.W.2d 861 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Joseph P. GIACALONE and Daniel Robin, Defendants-Appellees.
Docket No. 132610. COA No. 273676.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the application for leave to appeal the November 17, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND *862 this case to the Court of Appeals for consideration as on leave granted.